DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments have not patentably changed the scope of the claims and have not overcome the rejections. See the response to arguments below for specificity.

Response to Arguments
Applicant's arguments regarding the Smith reference have been fully considered but they are not persuasive. On page 11 of Applicant’s remarks, Applicant argues that:
On the other hand, in the claimed invention, a diagnostic image is a mammography image used for diagnosis and in which a target undergoing a biological tissue examination is indicated, and a scout image is obtained by imaging a mamma undergoing the biological tissue examination from a specific direction. Whether a candidate for the biological tissue examination in the scout image matches the indicated target in the diagnostic image is determined, and the candidate for the biological tissue examination is highlighted when matching the indicated target. In other words, the claimed invention is to highlight the candidate for the biological tissue examination in the scout image, whereas with a differentiated purpose, Smith is to correlate a less visible lesion in the contrast image with a visible structure in the low energy image.
Based on the aforesaid rationale, given that ''a diagnostic image which is a mammography image used for diagnosis and in which a target undergoing a biological tissue examination is indicated'' and "a scout image obtained by imaging a mamma undergoing the biological tissue examination from a specific direction", Applicant respectfully submits that "determine whether a candidate for the biological tissue examination in the scout image matches indicated target; and highlight on a display the candidate for the biological tissue examination determined to be matching the indicated target" is not disclosed by Smith, and Claim 1 is thus allowable. All other claims depending on Claim 1 are allowable as a matter of law.
Examiner respectfully disagrees. Let us carefully examine the teachings of the Smith reference in light of what is actually required by these limitations. The first clause in question includes the limitations “acquire a diagnostic image which is a mammography image used for diagnosis and in which a target undergoing a biological tissue examination is indicated”. Paragraph 102 of Smith includes the excerpt “To aid in the correlation of a lesion identified in a contrast image to a structure seen in the normal low energy image, at least one or more of the following system features can be utilized. The display may be toggled to alternately show the low energy and the contrast image in the scout or stereo image pair. Coordinate crosshairs identified by the user may be saved in the contrast image and displayed on the low energy images. A crosshair may be located automatically on a standard tomo scout image and slice using cross hair locations or lesions identified by the user on the stereo contrast image”. The low energy or the contrast image when displayed in the stereo pair image satisfies the limitations of this clause. These images pertain examination for example for the purpose of a biopsy procedure and is used for diagnosis. Note that “examination” is quite vague and any analysis of these images would suffice as “examination”. Paragraph 2 of Smith recites that “Should masses or calcifications ('regions of interest') be identified during a screening mammogram, the patient may require further diagnosis. Such diagnosis may involve biopsying the region of interest and analyzing excised tissue. As used herein, the term "region of interest" can mean a mass or calcification, or a specific area or target within the breast that may contain such a mass or calcification”. Now let us turn to the next clause in question, being “acquire a scout image obtained by imaging a mamma undergoing the biological tissue examination from a specific direction”. Paragraph 102, reference above, also teaches limitations. One of ordinary skill in the art would know quite well that a 2D scout image is created by scanning from a specific direction. Also, paragraph 100 of Smith recites that “The breast is compressed and one or more scout images are acquired to ensure that the lesion is appropriately centered in the biopsy paddle's opening. Unlike the non-contrast procedure, these scout images can be either dual-energy subtracted images or high energy images which visualize the contrast agent. The acquired images can be either 2D or 3D images. In an optional embodiment, the displayed image can be 2D (including synthesized 2D) and/or 3D images. Then, targeting commences. This can be done with a stereo pair of (typically acquired at) +/- 15° dual energy or high energy 2D images, or one can target using the dual energy 3D scout image if that is available.” Thus, the scout angle is taken on the compressed breast from a specific direction while the stereo pair images are taken from 2 directions.

As clear from the excerpt referenced above from paragraph 2, the Smith invention pertains to mammography. Now let us turn to the next 2 clauses of claim 1, which read “determine whether a candidate for the biological tissue examination in the scout image matches the indicated target; and highlight on a display the candidate for the biological tissue examination determined to be matching the indicated target”. Once again, the paragraph 102 of Smith teaches these limitations. The determining of matching, as taught by Smith, is performed automatically in conjunction with the user placing the crosshair. That is, “A cross hair may be located automatically on a standard tomo scout image and slice using cross hair locations or lesions identified by the user on the stereo contrast image. Alternatively or additionally, cross hairs may be automatically placed on stereo pairs ( either low energy or contrast stereo pairs) from cross hairs or lesions identified on a tomo scout image that is either a standard low energy or a contrast scout image). Both the contrast image and the low energy image may be overlayed and/or simultaneously displayed on a single display, using different color maps for the two images”. In other words, the user can place the crosshair on the tomo scout and a corresponding crosshair will be placed on the corresponding lesion in the stereo pair contrast images, and vice versa. Note, as indicated above with reference to paragraph 2 of Smith, “As used herein, the term "region of interest" can mean a 

On page 12 of Applicant’s remarks, Applicant also argues that “"correlation" (e.g. Paras (0088], [0102], [0105]) and "similarity" (e.g. Para [0075]) in Smith as referenced in the first paragraph on Page 4 of the Office Action are not used for comparing a similarity between the candidate for the biological tissue examination in the scout image and the indicated target in the diagnostic image as in the claimed invention. In fact, the correlation in Smith is computed for lesion identification, and the similarity in Smith is computed between two entire images.” Examiner respectfully disagrees. As indicated above with reference to paragraph 102 of Smith, “[a] cross hair may be located automatically on a standard tomo scout image and slice using cross hair locations or lesions identified by the user on the stereo contrast image. Alternatively or additionally, cross hairs may be automatically placed on stereo pairs ( either low energy or contrast stereo pairs) from cross hairs or lesions identified on a tomo scout image that is either a standard low energy or a contrast scout image). Both the contrast image and the low energy image may be overlayed and/or simultaneously displayed on a single display, using different color maps for the two images”. This is correlation of the lesion from one image to another. Also note that paragraph 101 teaches this in that “one can identify the lesion in the contrast agent image and
correlate it to a reference object visible in the non-contrast agent low energy, normal 3D image (Tp or Tr), 2D image and/or synthesized mammogram”. Note that for the corresponding lesion to be highlighted with the crosshair, the similarity degree would need to exceed the requisite threshold criterion. Paragraph 9 recites “correlating the region of interest with a reference object visible in the second image.” Paragraph 105 recites “spatial position of the region of interest within the breast may
be correlated with a reference object in the image, or the coordinates of the region of interest may be stored”.

On page 13 of Applicant’s remarks, Applicant argues that “Smith merely discloses to present indication to the user when no calcium or mass is presented within the window, but not the condition where there is no candidate for the biological tissue examination in the scout image”. Examiner respectfully disagrees. Paragraph 90 of Smith teaches that “tomosynthesis mode can be used for a scout acquisition while still presenting the synthesized mammogram to a user”. Also, paragraph 100 of Smith recites that ““The breast is compressed and one or more scout images are acquired to ensure that the lesion is appropriately centered in the biopsy paddle's opening. Unlike the non-contrast procedure, these scout images can be either dual-energy subtracted images or high energy images which visualize the contrast agent. The acquired images can be either 2D or 3D images. In an optional embodiment, the displayed image can be 2D (including synthesized 2D) and/or 3D images”. Thus, the scout image can be displayed as a synthesized mammogram. This is important to bear in mind when considering the citations of paragraph 7, which recites that “an indication can be provided to the user if a lesion or feature ofinterest is not presented in the synthesized mammogram” and paragraph 96, which recites “The biopsy window can additionally or alternatively include an indication to the user if no calcium or mass is presented within the window. Such indication can be in the form of, but not limited to, an auditory or visual indication.”

Also on  page 13, Applicant argues that “Note that ''the coordinate crosshairs" in Para [0102] of Smith, referenced in the second paragraph on Page 5 of the Office Action, are located automatically on a
standard tomo scout image and slice using crosshair locations or lesions identified by the user on the stereo contrast image. On the other hand, the claimed invention is to highlight a position of the candidate for biological tissue examination in the scout image that is determined to be matching the indicated target in the diagnostic image.” It is important for Applicant to understand that “the 
 
Claims 1, 9, 13, 18, 19, and 20 were also rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0337336 (Weidner) in the first action on the merits. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions regarding Weidner. Applicant must also discuss the Weidner reference applied against the claims, explaining how the claims avoid the reference or distinguish from it.

Regarding the official notice of claims 3, 8, 12, 15, 16, 17, and 22, the common knowledge or well-known in the art statement is taken to be admitted prior art because Applicant has not traversed Examiner’s assertion of official notice. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-11, 13, 14, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160235380 (Smith).

As per claim 1, Smith teaches a mammography apparatus comprising: 
a processor (Smith: Fig. 1; paras 15, 45, 51) configured to: 
acquire a diagnostic image which is a mammography image used for diagnosis and in which a target undergoing a biological tissue examination is indicated (Smith: para 102: primarily "To aid in the correlation of a lesion identified in a contrast image to a structure seen in the normal low energy image, at least one or more of the following system features can be utilized. The display may be toggled to alternately show the low energy and the contrast image in the scout or stereo image pair.  Coordinate crosshairs identified by the user may be saved in the contrast image and displayed on the low energy images.  A crosshair may be located automatically on a standard tomo scout image and slice using crosshair locations or lesions identified by the user on the stereo contrast image"; para 101); 
acquire a scout image obtained by imaging a mamma undergoing the biological tissue examination from a specific direction (Smith: para 90: “scout acquisition”; Fig. 14: “scout”; paras 91, 95, 100, 102: scout); and  
determine whether a candidate for the biological tissue examination in the scout image matches the indicated target; and highlight on a display the candidate for the biological tissue examination
determined to be matching the indicated target (Smith: para 102: primarily "To aid in the correlation of a lesion identified in a contrast image to a structure seen in the normal low energy image, at least one or more of the following system features can be utilized. The display may be toggled to alternately show the low energy and the contrast image in the scout or stereo image pair.  Coordinate crosshairs identified by the user may be saved in the contrast image and displayed on the low energy images.  A crosshair may be located automatically on a standard tomo scout image and slice using crosshair locations or lesions identified by the user on the stereo contrast image. Alternatively or additionally, crosshairs may be automatically placed on stereo pairs ( either low energy or contrast stereo pairs) from crosshairs or lesions identified on a tomo scout image that is either a standard low energy or a contrast scout image). Both the contrast image and the low energy image may be overlayed and/or simultaneously displayed on a single display, using different color maps for the two images"; para 101: primarily “identify the lesion in the contrast agent image and correlate it to a reference object visible in the non-contrast agent low energy, normal 3D image (Tp or Tr), 2D image and/or synthesized mammogram.”; Fig. 19: 310-314).

As per claim 2, Smith teaches the mammography apparatus according to claim 1, the processor further configured to: recognize the candidate for the biological tissue examination in the scout image and calculate a tissue similarity degree which is a similarity degree between the candidate in the scout image and the indicated target in the diagnostic image; and determine whether the candidate matches the indicated target using the calculated tissue similarity degree (Smith: See arguments and citations offered in rejecting claim 1 above; also see paras 9, 88, 102, 105: correlation/correlated; paras 6, 64, 66, 74, 75: similar/similarly/similarity).

As per claim 4, Smith teaches the mammography apparatus according to claim 2, wherein the processor highlights on the display the candidate of which the tissue similarity degree is equal to or greater than a first threshold (Smith: See arguments and citations offered in rejecting claim 1 and 2 above: primarily paras 9, 88, 102, 105).

As per claim 5, Smith teaches the mammography apparatus according to claim 1, the processor further configured to: calculate an image similarity degree which is a similarity degree for a partial image or a whole image between the diagnostic image and the scout image, and determine whether to highlight on the display the candidate using the image similarity degree (Smith: See arguments and citations offered in rejecting claim 1 and 2 above: primarily paras 9, 88, 102, 105).

As per claim 6, Smith teaches the mammography apparatus according to claim 5, wherein the processor highlights on the display the candidate in a case where the image similarity degree is equal to or greater than a second threshold (Smith: See arguments and citations offered in rejecting claim 1 and 2 above: primarily paras 9, 88, 102, 105: correlation/correlated AND paras 6, 64, 66, 74, 75: similar/similarly/similarity).

As per claim 7, Smith teaches the mammography apparatus according to claim 1, wherein the processor notifies of a warning at least in a case where there is no candidate for the biological tissue examination in the scout image to be highlighted by the display (Smith: See arguments and citations offered in rejecting claim 1 above: para 7: “indicate to a user whether the lesion or feature of interest has been correctly targeted… an indication can be provided to the user if a lesion or feature of interest is not presented in the synthesized mammogram”; para 96: “an indication to the user if no calcium or mass is presented within the window. Such indication can be in the form of, but not limited to, an auditory or visual indication”).

As per claim 9, Smith teaches the mammography apparatus according to claim 1, wherein the processor displays on the display a position of the candidate in the scout image detennined to be matching the (Smith: See arguments and citations offered in rejecting claim 1 above: also see paras 102, 103, 105: para 102: “coordinate crosshairs”; para 91: “the lesion target coordinates may be derived using a scout image, a mammogram, a synthesized mammogram, acquired stereotactic images, acquired tomosynthesis projection images, tomosynthesis reconstructed images, or any combination thereof”).

As per claim 10, Smith teaches the mammography apparatus according to claim 1, the processor further configured to: acquire a stereo image obtained by imaging the mamma undergoing the biological tissue examination from an inclination direction which is inclined with respect to the specific direction from which the scout image is captured; recognize the candidate in the stereo image, and associates the candidate in the stereo image with the indicated target in the diagnostic image or the candidate in the scout image which matches the indicated target in the diagnostic image; and highlight on the display the candidate matching the indicated target in the diagnostic image among the candidates in the stereo image (Smith: See arguments and citations offered in rejecting claim 1 above).

As per claim 11, Smith teaches the mammography apparatus according to claim 10, wherein the processor calculates a second tissue similarity degree which is a similarity degree between the candidate in the stereo image and the indicated target in the diagnostic image or the candidate in the scout image which matches the indicated target in the diagnostic image, and highlights on the display at least the candidate having a highest second tissue similarity degree among the candidates in the stereo image (Smith: See arguments and citations offered in rejecting claim 1 above: primarily paras 9, 88, 102, 105: correlation/correlated AND paras 6, 64, 66, 74, 75: similar/similarly/similarity).

(Smith: See arguments and citations offered in rejecting claim 1 above).

As per claim 14, Smith teaches the mammography apparatus according to claim 13, wherein the processor calculates a third tissue similarity degree which is a similarity degree between the candidate in the tomosynthesis image and the indicated target in the diagnostic image or the candidate in the scout image which matches the indicated target in the diagnostic image, and displays on the display the tomosynthesis image including at least a calcification having a highest third tissue similarity degree among calcifications in the series of tomosynthesis images (Smith: See arguments and citations offered in rejecting claim 1 above: primarily paras 9, 88, 102, 105: correlation/correlated AND paras 6, 64, 66, 74, 75: similar/similarly/similarity).

As per claim 18, Smith teaches the mammography apparatus according to claim 1, wherein the processor acquires the scout image of which at least one or a plurality conditions among use or non-use of a grid, a tube voltage of a radiation tube, and a dose of radiation are the same as the diagnostic image (Smith: See arguments and citations offered in rejecting claim 1 above; also see Fig. 1: primarily 1, Mp, Tp; Fig. 2: Tr, Ms; paras 90, 91, 95, 100, 102).

(Smith: See arguments and citations offered in rejecting claim 18 above).

As per claim 20, Smith teaches the mammography apparatus according to claim 1, wherein the processor acquires the scout image subjected to the same image processing as the diagnostic image (Smith: See arguments and citations offered in rejecting claim 1 above; also see Figs. 1, 2: primarily 1, Mp, Tp, 2, 5, 6, 7a, 7b, Imerge; Fig. 2: Tr, Ms; paras 90, 91, 95, 100, 102; Fig. 4; Figs. 12, 14, 19).

As per claim 21, Smith teaches the mammography apparatus according to claim 2, wherein the processor recognizes the candidate in the scout image by pattern matching and calculates the tissue similarity degree (Smith: See arguments and citations offered in rejecting claim 2 above).

Claims 1, 9, 13, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0337336 (Weidner).

As per claim 1, Weidner teaches a mammography apparatus comprising: 
a processor (Weidner: paras 20-22) configured to: 
acquire a diagnostic image which is a mammography image used for diagnosis and in which a target undergoing a biological tissue examination is indicated (Weidner: Figs. 1, 2, 4: 60; Fig. 3: ROI1’, ROI2’); 
acquire a scout image obtained by imaging a mamma undergoing the biological tissue examination from a specific direction (Weidner: Figs. 1, 2, 3, 4: 60; para 8: “localizer or overview image”; para 29: “overview image”); and 

determined to be matching the indicated target (Weidner: Fig. 4; paras 43, 44, 45, 47; Fig. 4: ROI1, ROI2).

As per claim 9, Weidner teaches the mammography apparatus according to claim 1, wherein the processor displays on the display a position of the candidate in the scout image determined to be matching the indicated target in the diagnostic image, by highlighting (Weidner: See arguments and citations offered in rejecting claim 1 above).

As per claim 13, Weidner teaches the mammography apparatus according to claim 1, the processor further configured to: acquire a series of tomosynthesis images of the mamma undergoing the biological tissue examination; recognize the target of the biological tissue examination in the series of tomosynthesis images, and associates the candidate in each tomosynthesis image with the indicated target in the diagnostic image or the candidate in the scout image which matches the indicated target in the diagnostic image; and select and display on the display some of the tomosynthesis images from among the series of tomosynthesis images using a recognition result of the tomosynthesis image recognition (Weidner: See arguments and citations offered in rejecting claim 1 above).

As per claim 18, Weidner teaches the mammography apparatus according to claim 1, wherein the processor acquires the scout image of which at least one or a plurality conditions among use or non-use of a grid, a tube voltage of a radiation tube, and a dose of radiation are the same as the diagnostic image (Weidner: See arguments and citations offered in rejecting claim 1 above).

(Weidner: See arguments and citations offered in rejecting claim 1 above).

As per claim 20, Weidner teaches the mammography apparatus according to claim 1, wherein the processor acquires the scout image subjected to the same image processing as the diagnostic image (Weidner: See arguments and citations offered in rejecting claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12, 15, 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160235380 (Smith) as applied to claim 1 above, and further in view of Official Notice.



One of ordinary skill in the art, prior to filing, would have recognized the advantage of informing the user on the similarity allowing for transparency. The teachings of the prior art could have been incorporated into Smith in that in that the similarity is displayed.

As per claim 8, Smith teaches the mammography apparatus according to claim 7. Smith does not teach the processor prompts recapturing of the scout image as the warning notification. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of ensuring robust capture and detection. The teachings of the prior art could have been incorporated into Smith in that the system prompts recapturing of the scout image.

As per claim 12, Smith teaches the mammography apparatus according to claim 10. Smith does not teach the processor prohibits capturing of the stereo image in a case where there is no candidate in the scout image, which matches the indicated target in the diagnostic image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of ensuring that there is no unnecessary, wasted processing. The teachings of the prior art could have been incorporated 

As per claim 15, Smith teaches the mammography apparatus according to claim 13. Smith does not teach the processor prohibits imaging for obtaining the tomosynthesis image in a case where there is no candidate in the scout image, which matches the indicated target in the diagnostic image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of ensuring that there is no unnecessary, wasted processing. The teachings of the prior art could have been incorporated into Smith in that the processor prohibits imaging for obtaining the tomosynthesis image in a case where there is no candidate in the scout image, which matches the indicated target in the diagnostic image.

As per claim 16, Smith teaches the mammography apparatus according to claim 1. Smith does not teach the processor notifies of a warning to prompt marking of the target in a case where there is no indicated target in the diagnostic image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of ensuring robust capture and detection. The teachings of the prior art could have been incorporated into Smith in that the processor notifies of a warning to prompt marking of the target in a case where there is no indicated target in the diagnostic image.



One of ordinary skill in the art, prior to filing, would have recognized the advantage ensuring robust detection. The teachings of the prior art could have been incorporated into Smith in that the processor recognizes the candidates in the diagnostic image and marks some or all of the recognized candidates in a case where there is no indicated target in the diagnostic image.

As per claim 22, Smith teaches the mammography apparatus according to claim 2. Smith does not teach the processor outputs a probability that the candidate in the scout image is the indicated target in the diagnostic image, as the tissue similarity degree by using a learned model that outputs the probability by inputting the diagnostic image in which the target is indicated and the scout image. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of informing the user on the probability of similarity allowing for transparency. The teachings of the prior art could have been incorporated into Smith in that the processor outputs a probability that the candidate in the scout image is the indicated target in the diagnostic image.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662